Citation Nr: 0500931	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  94-01 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for hypertension, to 
include a compensable initial disability rating prior to 
April 9, 1998, and a rating in excess of 10 percent on and 
after April 9, 1998.

2.  Entitlement to a compensable initial disability rating 
for sinusitis.

3.  Entitlement to a compensable initial disability rating 
for a scar of the dorsal aspect of the left hand.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to September 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which, in relevant part, granted the 
veteran's claims for service connection for hypertension, 
sinusitis, and a laceration scar of the dorsal aspect of the 
left hand, and assigned initial noncompensable (zero percent) 
disability ratings to each of these disorders.  The veteran 
filed a timely appeal to the initial disability ratings 
assigned to these three disabilities.

When this matter was previously before the Board in August 
2004, it was remanded to the RO for further development, to 
include scheduling the veteran for a hearing before a 
Veterans Law Judge from the Board, which has since been 
accomplished.  The case is now before the Board for appellate 
consideration.

The veteran testified at a Travel Board hearing at the RO in 
October 2004 before the undersigned, who is the Veterans Law 
Judge responsible for making the final determination in this 
case, and was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The Board notes that in November 2003, the veteran filed a 
notice of disagreement with that aspect of the RO's November 
2002 rating decision which denied the veteran's claims for 
increased ratings for the following service-connected 
disorders:  patellofemoral pain syndrome, right knee, rated 
as 10 percent disabling; patellofemoral pain syndrome, left 
knee, rated as 10 percent disabling; and bilateral plantar 
fasciitis, rated as 10 percent disabling.  However, at the 
time of the veteran's October 2004 hearing, the veteran 
submitted a VA Form 21-4138, Statement in Support of Claim, 
in which he requested a withdrawal of his appeal as to these 
three issues.  Therefore, the Board need not remand these 
issues to the RO for the issuance of a statement of the case.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995); Manlincon v. 
West, 12 Vet. App. 238 (1999).  

The Board notes that at the time of this hearing, the veteran 
also submitted additional medical evidence for the Board's 
consideration in the adjudication of his claims.  
Accompanying this evidence was a signed waiver by the veteran 
of initial RO consideration of these records prior to Board 
review.  Thus, Board consideration of this evidence is proper 
at this time.  See 38 C.F.R. § 20.1304 (2003).

The issues of the veteran's entitlement to compensable rating 
for sinusitis and a compensable rating for a scar of the 
dorsal aspect of the left hand are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  Prior to April 9, 1998, the evidence did not indicate 
that the veteran's diastolic blood pressure was predominantly 
100 or more, or that his systolic blood pressure was 
predominantly 160 or more, or that continuous medication was 
necessary for control of the veteran's hypertension.

3.  Medical evidence dated April 9, 1998 indicates that the 
veteran had been prescribed medication for the control of his 
hypertension.

4.   The medical evidence does not indicate that, on and 
after January 12, 1998, the veteran's diastolic pressure is 
predominantly 110 or more or that his systolic pressure is 
predominantly 200 or more.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial compensable 
evaluation for hypertension prior to April 9, 1998 have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.10, 4.104, 
Diagnostic Code 7101 (as in effect both prior to and on and 
after January 12, 1998).

2.  The schedular criteria for an evaluation in excess of 10 
percent for hypertension on and after April 9, 1998 have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.10, 4.104, 
Diagnostic Code 7101 (as in effect both prior to and on and 
after January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  In this case, 
the veteran's claim was filed in October 1992, prior to the 
November 2000 effective date of the VCAA, and remains 
pending.  Thus, the provisions of the VCAA are applicable in 
this case.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his increased 
rating claim, as well as notice of the specific legal 
criteria necessary to substantiate this claim.  The Board 
concludes that discussions as contained in the initial rating 
decision dated in August 1993, in the statement of the case 
(SOC) issued in December 1993, in the supplemental statements 
of the case (SSOCs) dated in July 2000 and July 2003, at the 
time of the veteran's hearing before the undersigned in 
October 2004, and in correspondence to the veteran have 
provided him with sufficient information regarding the 
applicable regulations regarding the evidence necessary to 
substantiate his claim.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in October 2002, the RO provided the 
veteran with detailed information about the new rights 
provided under the VCAA, including the furnishing of forms 
and notice of incomplete applications under 38 U.S.C.A. 
§ 5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The RO described the 
evidence needed to establish the veteran's claim, and 
specifically identified what evidence was needed from the 
veteran versus what evidence VA would attempt to procure.  
Consistent with 38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159 (b) 
the RO satisfied the notice requirements to: (1) Inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence the VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that the veteran understands the 
nature of the evidence needed to substantiate his claim.  As 
the RO has completely developed the record, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence has been met.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, post-service 
private treatment records and statements, VA outpatient 
treatment notes and examination reports, including medical 
opinions regarding the severity of the veteran's disorder, 
and several personal statements made by the veteran in 
support of his claims.  The veteran testified at a hearing 
held before the undersigned in October 2004, and a transcript 
of his testimony has been added to the claims file.  The RO 
has obtained all pertinent records regarding the issue on 
appeal and has effectively notified the veteran of the 
evidence required to substantiate his claim.  The Board is 
not aware of any additional relevant evidence which is 
available in connection with this appeal, and concludes that 
all reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  In light of 
the foregoing, the Board finds that under the circumstances 
of this case, VA has made reasonable efforts to assist the 
veteran in attempting to substantiate his claim and that 
additional assistance is not required.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

The Board also observes that in a recent case, the United 
States Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction (AOJ, or RO in this case).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, 
in the present case, the appellant's claims were filed and 
initially denied prior to VCAA notice being provided to the 
appellant.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in October 2002 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board in November 2004, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and an SSOC was provided to the 
appellant in July 2003.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Indeed, the 
appellant has submitted numerous statements to VA showing why 
he believes he is entitled to an increased rating for 
hypertension.  Therefore, notwithstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
claimant.  

The veteran has claimed entitlement to an increased 
disability rating for his service-connected hypertension.  
This is an original claim placed in appellate status by a 
notice of disagreement (NOD) taking exception to the initial 
rating award dated in August 1993.  Under these 
circumstances, VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of the 
veteran's disability from the effective date of service 
connection to the present.  Fenderson v. West, 12 Vet. App. 
119, 127 (1999), citing Goss v. Brown, 9 Vet. App. 109, 114 
(1996); Floyd v. Brown, 9 Vet. App. 88, 98 (1996); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  See also 38 C.F.R. 
§ 4.2 (ratings to be assigned "in the light of the whole 
recorded history").  This obligation was satisfied by the 
various examinations and treatment reports described below, 
and the Board is satisfied that all relevant facts have been 
properly and sufficiently developed.  In addition, in cases 
where the claim for a higher evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, "staged" ratings may be assigned if there is a 
material change in the degree of disability during the 
pendency of the appeal.  See generally Fenderson, 12 Vet. App 
at 119. 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2003).

Evidence relevant to the severity of the veteran's 
hypertension includes his service medical records.  These 
records indicate that in February 1988, the veteran presented 
for a weight control program.  The examiner noted that the 
veteran had had elevated blood pressure one week earlier.  At 
that time, the veteran's blood pressure was within normal 
limits, but he was placed on a 5-day blood pressure check.  
The examiner recommended a weight control class.

In December 1988, the veteran returned for a blood pressure 
check following a 5-day check.  The lowest systolic reading 
recorded was 100 on December 8, 1988, and the highest 
systolic reading was 146 on December 9 and again on December 
10.  The lowest diastolic reading recorded was 52 on December 
8, and the highest diastolic reading was 92 on December 9.  
The systolic readings generally ranged from the 120s to the 
140s, while the diastolic readings were generally in the 70s 
and 80s.The examiner interpreted these results as 
"essentially WNL [within normal limits]."

At the time of a Report of Medical Examination in December 
1988, the veteran's blood pressure was recorded at 145/96.  A 
summary of defects noted borderline hypertension.

Also relevant is the report of a VA general medical 
examination conducted in December 1992, shortly after the 
veteran's discharge from the military.  At that time, the 
veteran was noted to have been borderline hypertensive since 
1990, but had never required any medication.  On examination, 
the veteran's sitting blood pressure was measured at 140/90.  
There was no significant change in this reading in either a 
recumbent or a standing position.  A diagnosis of a history 
of labile hypertension was rendered.

In April 1995, the veteran again underwent a VA general 
medical examination.  At that time, no complaints, findings 
or diagnoses of hypertension were indicated.  A blood 
pressure reading of 125/70 was recorded.

At the time of a VA general medical examination conducted in 
March 1998, once again no complaints, findings or diagnoses 
relating to hypertension were noted.  The veteran's blood 
pressure reading was recorded at 140/73.

Also of record is the report of a VA mental disorders 
examination conducted in April 1998.  While this examination 
was conducted regarding disorders other than hypertension, 
and did not contain any relevant findings or diagnoses, the 
Board observes that this report included a listing of the 
medication that had been prescribed to the veteran.  This 
listing included the anti-hypertensive medication 
hydrochlorothiazide.

In August 2000, the veteran underwent a VA hypertension 
examination.  At that time, the veteran stated that he was 
first diagnosed with hypertension in the 1980s, although he 
was not placed on medication for this problem until 1997.  He 
reported that his high blood pressures were currently well 
controlled.  He complained of an occasional headache, which 
he believed was related to his blood pressure.  Examination 
was essentially normal, and blood pressure readings of 
138/72, repeat 136/74, and repeat 138/76 were recorded.  The 
examiner rendered a diagnosis of a history of "hypertension, 
apparently well controlled without any complications of 
hypertension noted on examination."

The veteran again underwent a VA hypertension examination in 
November 2002.  At that time, the veteran again stated that 
he was taking medication for his hypertension, and had no 
complications.  The veteran's blood pressure was measured at 
160/90, 164/94, and 160/90.  The examiner noted that as a 
small cuff was used on the veteran's significantly oversized 
arm, these readings might represent a slight overestimate of 
the veteran's actual blood pressure.  The examiner rendered a 
diagnosis of hypertension, without apparent sequelae.

At the time of the veteran's hearing before the undersigned 
in October 2004, the veteran testified that he was not having 
any problems with his hypertension, and that the medication 
he was taking was working well.

The Board observes that VA outpatient treatment notes dated 
from October 1992 to October 2002 are also of record.  
However, these records do not indicate any complaints or 
diagnoses of, or treatment for, hypertension. 

The severity of hypertension is evaluated under the 
provisions of 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101.  
Pursuant to the criteria for rating the severity of 
hypertension in effect at the time the veteran perfected his 
appeal, a 10 percent evaluation is warranted when the 
diastolic pressure is predominantly 100 or more, or when the 
systolic pressure is predominantly 160 or more, or when 
continuous medication is shown to be necessary for control of 
hypertension, with a history of diastolic blood pressure 
predominantly 100 or more.  A 20 percent evaluation is 
warranted when the diastolic pressure predominantly 110 or 
more, or when the systolic pressure is predominantly 200 or 
more.  A 40 percent rating is warranted when the diastolic 
pressure is predominantly 120 or more.  Finally, a 60 percent 
rating is warranted when the diastolic pressure is 
predominantly 130 or more.  

Note 1 to this code section indicates that for the 40 percent 
and 60 percent ratings, there should be careful attention to 
diagnosis and repeated blood pressure readings.  

Note 2 to this code indicates that in instances when 
continuous medication is shown to be necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent is 
to be assigned.

A review of the evidence detailed above reveals that the 
blood pressure readings recorded over the years do not 
correspond to the systolic or diastolic numbers required for 
a minimum 10 percent rating.  Indeed, not only have the 
veteran's diastolic blood pressure readings not been 
"predominantly" 100 or more, but a thorough review of the 
veteran's claims file reveals that it has never been measured 
to be that high.  Similarly, while the veteran was found to 
have systolic blood pressure readings of 160 or more on a 
single occasion in November 2000, it has not been recorded as 
"predominantly" 160 or more, but instead has almost always 
been less than 160.  Furthermore, prior to April 1998 there 
was no evidence showing that the veteran required the use of 
continuous medication for control of hypertension.  VA 
regulations provide that in every instance where the rating 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2003).  Thus, in this case, a 
compensable initial disability rating cannot be assigned for 
the period prior to April 9, 1998.

However, the Board notes that the evidence does show that at 
the time of a VA examination on April 9, 1998, the veteran 
was taking anti-hypertensive medication for treatment of this 
disorder.  Generally, a 10 percent rating under this code is 
only assigned when the veteran meets both prongs of the 
criteria for this rating, i.e., when continuous medication is 
shown to be necessary for control of hypertension  and there 
is "a history of diastolic blood pressure predominantly 100 
or more."  However, the RO has already assigned a 10 percent 
rating, effective April 9, 1998, based on the veteran's need 
for anti-hypertensive medication.  Therefore, the Board has 
considered whether the veteran is entitled to a rating in 
excess of the 10 percent assigned by the RO.  However, as the 
evidence does not show either that the veteran's diastolic 
pressure predominantly is 110 or more, or his systolic 
pressure is predominantly 200 or more, a rating in excess of 
10 percent on and after April 9, 1998 is not warranted by the 
evidence.

The Board notes that the VA criteria for rating 
cardiovascular disorders, including hypertension (38 C.F.R. § 
4.104, Diagnostic Code 7101), were revised, effective January 
12, 1998.  Thus, the Board will analyze the severity of the 
veteran's hypertension from the period of January 12, 1998 to 
the present under the revised regulations as well.

Under the revised (current) version of DC 7101, a 10 percent 
rating is warranted when diastolic pressure is predominantly 
100 or more; or systolic pressure is predominantly 160 or 
more; and is the minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  A 20 percent 
rating is warranted when diastolic pressure is predominantly 
110 or more; or systolic pressure is predominantly 200 or 
more.  A 40 percent rating is warranted when diastolic 
pressure is predominantly 120 or more.  Finally, a 60 percent 
rating is warranted when diastolic pressure is predominantly 
130 or more.

Note 1 to this code section indicates that hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
For purposes of this section, the term hypertension means 
that the diastolic blood pressure is predominantly 90 
millimeters or greater, and isolated systolic hypertension 
means that the systolic blood pressure is predominantly 160 
millimeters or greater with a diastolic blood pressure of 
less than 90 millimeters.

Note 2 to this code section indicates that hypertension due 
to aortic insufficiency or hyperthyroidism, which is usually 
the isolated systolic type, is to be evaluated as part of the 
condition causing it rather than by a separate evaluation.

However, the Board finds that the veteran's hypertension does 
not warrant a compensable evaluation prior to April 9, 1998 
and also warrants no more than the 10 percent rating 
currently assigned under these revised criteria, as the 
veteran's diastolic pressure is not predominantly 110 or more 
and his systolic pressure is not predominantly 200 or more 
for the period after April 9, 1998.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against a 
compensable initial disability rating for hypertension prior 
to April 9, 1998 and a rating in excess of 10 percent on and 
after April 9, 1998 for this disorder.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.






ORDER

Entitlement to an increased rating for hypertension, to 
include a compensable initial disability rating prior to 
April 9, 1998, and a rating in excess of 10 percent on and 
after April 9, 1998 is denied.


REMAND

In reviewing the veteran's claims file, the Board observes 
that at the time of his hearing before the undersigned in 
October 2004, the veteran testified that both his sinusitis 
and his laceration scar of the dorsal aspect of the left hand 
had recently worsened in severity.  Specifically, he 
testified that his left hand scar bothered him more since the 
time of the most recent October 2002 VA examination of this 
disorder, and had "progressed" in severity since the time 
of this examination.  Similarly, the veteran testified that 
his sinusitis symptoms had worsened since the time of the 
most recent October 2002 VA examination of this disorder, and 
that since the time of that examination he had begun taking 
daily medication for this problem.  (The Board notes that 
this is in contrast to the veteran's hypertension, addressed 
above, which the veteran testified caused no current problems 
and was well controlled by his medications.)  Therefore, 
given these contentions, the Board finds that this case must 
be remanded with instructions that the RO schedule the 
veteran for current VA examinations of his sinusitis and left 
hand scar disabilities in order to accurately assess the 
current level of disability caused by these service-connected 
disorders.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern). 

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
development:




1.  The veteran should be afforded VA 
examinations to determine the nature and 
severity of his sinusitis and laceration 
scar of the dorsal aspect of the left 
hand.  The claims folder should be made 
available to the examiners for review 
before the examinations.  Any and all 
tests deemed necessary by the examiners 
for a full evaluation should be 
accomplished.  All symptoms should be 
described in detail to include any 
functional impairment.

2.  After the above development has been 
completed, and after giving the appellant 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and assure that all indicated 
actions are complete.  The RO should next 
readjudicate the issues of the veteran's 
entitlement to a compensable initial 
disability rating for sinusitis and a 
compensable initial disability rating for 
a scar of the dorsal aspect of the left 
hand.  If any determination remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                     
______________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


